Case 1:18-cr-00269 Document1 Filed 11/14/18 Page 1 of 5 PagelD #: 1

UNITED STATES DISTRICT COURT FOR JHE

SOUTHERN DISTRICT OF WEST VIRGINIA
BECKLEY GRAND JURY 2018 Southem Dis
NOVEMBER 14, 2018 SESSION

 

 

 

UNITED STATES OF AMERICA

v. CRIMINAL NO. /: /t- 0 b2G

18 U.S.C. § 922(g) (1)
18 U.S.C. § 924(a) (2)

 

TIERO D. WASH

INDICTMENT

The Grand Jury Charges:

COUNT ONE
(Felon in possession of a firearm)

1. On or about December 5, 2017, at or near Bluefield,
Mercer County, West Virginia, and within the Southern District of
West Virginia, defendant TIERO D. WASH did knowingly possess in

and affecting interstate commerce the following firearms:

a. a Leinad, model M-11, 9mm semi-automatic
pistol;
b. a Taurus, model PT1911, .45 caliber semi-

automatic pistol; and,
om a Magnum Research, model Dessert Eagle,
.44 caliber pistol.
2. At the time defendant TIERO D. WASH possessed the
aforesaid firearms, he had been convicted of a crime punishable by

a term of imprisonment exceeding one year as defined in 18 U.S.C.

 
Case 1:18-cr-00269 Document1 Filed 11/14/18 Page 2 of 5 PagelD #: 2

§ 921(a) (20), that is, convicted on or about March 23, 2017, in
the Superior Court of California, County of Sacramento, of the
felony offense of transporting marijuana in violation of
California Health and Safety Code, Section 11360(a), Case Number
17FEO001124.

In violation of Title 18, United States Code, Sections

922{(g) (1) and 924(a) (2).

 

 
Case 1:18-cr-00269 Document1 Filed 11/14/18 Page 3 of 5 PagelD #: 3

COUNT TWO
(Felon in possession of a firearm)

1. On or about January 1, 2018, at or near Bluefield, Mercer
County, West Virginia, and within the Southern District of West
Virginia, defendant TIERO D. WASH did knowingly possess a firearm,
that is, a Walther, model PPQ, 9mm semi-automatic pistol, in and
affecting interstate commerce.

2. At the time defendant TIERO D. WASH possessed the
aforesaid firearm, he had been convicted of a crime punishable by
a term of imprisonment exceeding one year as defined in 18 U.S.c.
§ 921(a) (20), that is, convicted on or about March 23, 2017, in
the Superior Court of California, County of Sacramento, of the
felony offense of transporting marijuana in violation of
California Health and Safety Code, Section 11360(a), Case Number
17FE001124.,

In violation of Title 18, United States Code, Sections

922{(g) (1) and 924 (a) (2).

 
Case 1:18-cr-00269 Document1 Filed 11/14/18 Page 4 of 5 PagelD #: 4

FORFEITURE

1. The allegations contained in Count 1 of this Indictment
are hereby realleged and incorporated by reference for the purpose
of alleging forfeitures pursuant to 18 U.S.C. § 924(d)(1), and 28
U.S.C. § 2461 (c).

2. Pursuant to 18 U.S.C. § 924(d) (1), 28 U.S.C. 8 2461 (c)
and Rule 32.2(a) of the Federal Rules of Criminal Procedure, upon
conviction of an offense in violation of 18 U.S.C. 922(g), the
defendant, TIERO WASH, shall forfeit to the United States of
America any property constituting, or derived from, any proceeds
obtained, directly or indirectly, as the result of such offenses
and any property used, or intended to be used, in any manner or
part, to commit, or to facilitate the commission of, the offenses,
including, but not limited to the following:

a. a Leinad, model M-11, 9mm semi-automatic

pistol, serial number XX-XXXXXXX;

b. a Taurus, model PT1911, .45 caliber semi -

automatic pistol, serial number NFX39746;

c. a Magnum Research, model Dessert Eagle, .44

Caliber pistol, serial number DK0012045; and
d. a Walther, model PPQ, 9mm semi-automatic

pistol, serial number FCA3230.

 
Case 1:18-cr-00269 Document1 Filed 11/14/18 Page 5 of 5 PagelD #: 5

The above described firearms were seized from the residence
of TIERO WASH on or about December 5, 2017 and January 1,
2018;

3. If any of such property described above, as a result of

any act or omission of the defendants:

a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or deposited with,

a third party;

Cc. has been placed beyond the jurisdiction of the
court;

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be divided without difficulty,
the United States of America shall be entitled to forfeiture of
substitute property pursuant to 21 U.S.C. § 853(p), as incorporated
by 28 U.S.C. § 2461(c).
All pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c).

MICHAEL B. STUART
United States Attorney

2 5 e
4 4 C pL
y a i a
i ike
i a

a i fai a ° pe
By:  _f/ KALE

TIMOTHY D. BOGGESS ¢

Assistant United States Attorney

  

 
